Title: To George Washington from Matthias Slough, 20 October 1797
From: Slough, Matthias
To: Washington, George



Most Hond Sir
Lancaster [Pa.] 20th October 1797

I have the Honour to acknoledge the receipt of your Esteemed favour of the 14th Currt by your Domestick Christopher and to mention to you that I paid Imediate attention to its Contents by writeing to a Friend at Lebanon where Mr Stoy resides to render every assistance to the Lad which may be Necessarry during his Stay With the Docter and to pay any Expence attending the Cure, He has however returnd and informs me That the Doctr will Call on me for his Fee which when he Does I shall most Cheerfully pay and Transmit to you the Bill, Permit me my Dear Sir to assure you That I shall at all times Esteem it the highest Honour to have it in my power to render You every Service in my power which you may please to do me the Honour to require of me and that I remain your much Hond and Most Obediant Servant

Matthias Slough

